Title: To James Madison from William Jones, 18 September 1813
From: Jones, William
To: Madison, James


Dear SirNavy Department Sept 18th. 1813
I have this morning received your favors of the 16th. and immediately sat down and made the enclosed sketch of our Treasury resources.
It is made in haste but I believe will be found substantially correct. I have not met with Sheldon this morning to cast his eye over it. The original Balance and the estimates of monthly receipts & expenditures was taken from a pretty accurate statement of the 12 Augt. to which I have added the monthly instalments of the New Loan to the credit of reciepts and $400,000 monthly for additional military expenditure which with $100,000 monthly allowed for the same object in the statement of the 12th Augt makes the $500,000 required by the Secretary of War which I trust we shall be able to meet without inconvenience, though the military expenditure is enormous. I look with great solicitude for the close of the new Loan, the invitation to which I am more and more satisfied is calculated to bring forward the best bidders and excite the fairest competi[ti]on. The only inconvenience I anticipate is being obliged to receive more of the Loan paid down than may be required which will enhance the terms of the Loan 1 or 2 pCent but as we are likely to be relieved from a part of this by the copious drains of the War Deptm. it is not of so much consequence.
News
The Deputy Com of Ordnance at Pittsburg on the back of a letter of the 15th. writes
“P S Commodore Perry has taken 6 British vessels.”

The letter is to Captn Morton Deputy Com of Ordnance here who says the Deputy at Pittsburg is a very correct Man.
Other letters from Pitt. of the same date take no notice of it. It is however highly probable. Very Sincerely and respectfully your Obd Serv
W Jones
